[Cite as State v. Napier, 93 Ohio St.3d 646, 2001-Ohio-1890.]




           THE STATE OF OHIO, APPELLANT, v. NAPIER, APPELLEE.
              [Cite as State v. Napier (2001), 93 Ohio St.3d 646.]
Criminal law — All time served in a community-based correctional facility
       constitutes confinement for purposes of R.C. 2967.191.
(No. 00-1609 — Submitted September 19, 2001 — Decided December 19, 2001.)
    APPEAL from the Court of Appeals for Stark County, No. 1999CA00331.
                             __________________
                           SYLLABUS OF THE COURT
All time served in a community-based correctional facility constitutes
       confinement for purposes of R.C. 2967.191.
       MOYER, C.J. The state of Ohio appeals the decision of the Stark County
Court of Appeals that reversed the trial court’s denial of defendant’s motion for
credit toward prison time for days served at a community-based correctional
facility (“CBCF”).
       On May 29, 1998, David Napier was indicted for violating R.C.
2925.11(A) for possession of cocaine, a fifth-degree felony. Napier pleaded
guilty and was sentenced to three years of community control sanctions. A
specific condition of Napier’s sentence was that he be evaluated by the Stark
Regional Community Corrections Center (“SRCCC”) or another treatment facility
and if accepted “complete any program recommended.”
       SRCCC is a residential CBCF located in Louisville, Ohio. The outer
doors to the facility are locked, except for the fire doors, which have an alarm
strike panel. There are certain areas within the facility where residents can move
about freely; however, there are also restricted areas that residents cannot enter
without permission. The outside recreation yard is surrounded by a fence.
                             SUPREME COURT OF OHIO




        In July 1999, Napier’s probation officer filed a motion to modify or
revoke the community control sanctions, alleging that Napier had violated four
conditions of his sentence. Napier stipulated that he had violated the terms of his
community control sanctions.       The trial court revoked Napier’s community
control and sentenced him to a prison term of eight months.
        Napier filed a motion requesting credit for the one hundred ten days he
was under the control of SRCCC.         Following an evidentiary hearing on the
motion, the trial court denied full credit and credited only the first thirty days of
lockdown time, the time served at SRCCC during which Napier was not permitted
to leave the facility.
        In support of his sole assignment of error on appeal, Napier argued that the
trial court erred in denying him a reduction in his prison term for all time served
in a CBCF. The court of appeals relied on our decision in State v. Snowder, in
which we held that “entry into a CBCF constitutes confinement,” State v.
Snowder (1999), 87 Ohio St.3d 335, 337, 720 N.E.2d 909, 911, and ruled that
Napier should have received credit for one hundred ten days. The cause is now
before this court upon the allowance of a discretionary appeal.
        The issue in this case is whether the entire amount of time served in a
CBCF qualifies as “confinement” according to R.C. 2967.191 and should
therefore be credited towards a prison sentence after conditions of the community
sanctions are violated.     The parties disagree regarding application of R.C.
2967.191, which provides:
        “The department of rehabilitation and correction shall reduce the stated
prison term of a prisoner or, if the prisoner is serving a term for which there is
parole eligibility, the minimum and maximum term or the parole eligibility date
of the prisoner by the total number of days that the prisoner was confined for any
reason arising out of the offense for which the prisoner was convicted and
sentenced * * *.” (Emphasis added.)




                                         2
                                 January Term, 2001




       Both parties agree that under the statute, Napier can receive a reduction of
his prison sentence for the thirty days he was in lockdown at SRCCC.
       The issue is the application of the word “confinement” in R.C. 2967.191.
The state argues that “confinement” should not apply en bloc to the entire amount
of time spent in a CBCF, such as SRCCC. Rather, the state equates confinement
to a lockdown setting, where a prisoner cannot leave the facility under any
circumstances. Under this reasoning, since Napier was in lockdown for only the
first thirty days at SRCCC, he should be credited for that time but not the entire
one hundred ten days he was in the facility. We disagree.
       The state’s argument runs contrary to this court’s decision in State v.
Snowder. In Snowder, we rejected the appellant’s contention that because he had
not been given credit towards his prison sentence for time served at a CBCF, it
would be error to convict him of escape for failure to return to the CBCF. We
held that “a defendant in a CBCF is in detention pursuant to R.C. 2921.01(E) and
(F), and is subject to conviction for escape pursuant to R.C. 2921.34.” Id., 87
Ohio St.3d at 337, 720 N.E.2d at 911. Our holding in Snowder rested on our
determination that Snowder was “confined” for purposes of R.C. 2967.191 while
in the CBCF. We observed that R.C. 2301.52(A)(1) requires a CBCF to “[b]e a
secure facility that contains lockups and other measures sufficient to ensure the
safety of the surrounding community.” Id. Upon verifying that Snowder was not
allowed to leave the CBCF without permission, we concluded, “It appears beyond
doubt that entry into a CBCF constitutes confinement.” Id.
       It is clear that Snowder and Napier’s CBCF settings were similar. During
the September 1, 1999 investigative hearing conducted by the trial court, the
program director for SRCCC was questioned as follows:
       “Q. * * * [W]ould the resident be permitted to come and go as they
pleased to these different types of appointments, or do they have to submit a
request to somebody, to staff?




                                         3
                               SUPREME COURT OF OHIO




        “A. They have to submit a request in writing that lists what time they plan
to leave the facility, what time they will arrive at the site, what time they will
leave that site, and what time they will arrive back at the facility; and the
information would also include where they were going and how they were
getting there and the purpose for their visit.
        “* * *
        “Q. * * * [T]hat resident would not be permitted to leave without securing
that permission initially, is that correct?
        “A. That is correct.
        “* * *
        “Q. * * * So clearly, sir, you would agree that the residents are not
permitted to come and go as they please even after the first 30 days, is that a
correct statement?
        “A. That is very correct.”
        As this exchange clearly demonstrates, at SRCCC Napier was not free to
come and go as he wished. He was subject to the control of the staff regarding
personal liberties; he was confined just as Snowder had been confined.
        The state attempts to shape to its advantage our statement in Snowder that
“it appears beyond doubt that entry into a CBCF constitutes confinement.”
(Emphasis added.) Snowder, 87 Ohio St.3d at 337, 720 N.E.2d at 911. The state
argues that the word “entry” referred merely to the first thirty days Napier was in
lockdown at SRCCC, not to his entire one-hundred-ten-day tenure. Our choice of
the word “entry” should not produce such a conclusion.
        We apply our holding in Snowder to the issue presented here and hold that
all time served in a CBCF constitutes confinement for purposes of R.C. 2967.191.
Accordingly, we affirm the judgment of the court of appeals.
                                                               Judgment affirmed.




                                              4
                               January Term, 2001




       DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and LUNDBERG
STRATTON, JJ., concur.
                              __________________
       Robert D. Horowitz, Stark County Prosecuting Attorney, and Frederic R.
Scott, Assistant Prosecuting Attorney, for appellant.
       Barry T. Wakser, for appellee.
                              __________________




                                         5